Citation Nr: 0031442
Decision Date: 11/30/00	Archive Date: 12/28/00

Citation Nr: 0031442	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-05 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1967 to 
July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2000 the Board issued a decision on the issues 
mentioned above on the title page.  It also remanded the 
issues of entitlement to an initial compensable evaluation 
for a fracture of the left ring finger, and entitlement to 
service connection for lumbar pain, dermatitis of the ankles, 
a right ankle sprain, a right wrist sprain, and tinea pedis 
for the issuance of a Statement of the Case (SOC).  

For reasons that will be explained below, the remand portion 
of the Board's August 2000 decision will be vacated.  


FINDING OF FACT

In September 1998, prior to the promulgation of a decision in 
the appeal, the RO received notification that a withdrawal of 
the Notice of Disagreement (NOD) with respect to the issues 
of entitlement to an initial compensable evaluation for a 
fracture of the left ring finger, and entitlement to service 
connection for lumbar pain, dermatitis of the ankles, a right 
ankle sprain, a right wrist sprain, and tinea pedis was 
requested by the appellant.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a NOD by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.201, 20.204(a), (c) (2000).

2.  The portion of the Board's August 2000 decision remanding 
the issues of entitlement to an initial compensable 
evaluation for a fracture of the left ring finger, and 
entitlement to service connection for lumbar pain, dermatitis 
of the ankles, a right ankle sprain, a right wrist sprain, 
and tinea pedis is vacated.  38 U.S.C.A. § 7104(a) (West 1991 
and Supp. 2000); 38 C.F.R. § 20.904 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A decision by the Board may be vacated at any time upon 
request of the appellant, or on the Board's own motion.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

In August 2000, the Board remanded the issues of entitlement 
to an initial compensable evaluation for a fracture of the 
left ring finger, and entitlement to service connection for 
lumbar pain, dermatitis of the ankles, a right ankle sprain, 
a right wrist sprain, and tinea pedis for the issuance of a 
SOC.  

The Board noted that the appellant had submitted a NOD in 
October 1997 as to the RO's denial of these issues, but that 
no SOC had been provided with respect to these same issues.  

However, further review of the record reveals that the 
appellant submitted a written statement in September 1998 in 
which he specifically expressed his desire to continue the 
appeals for the issues of entitlement to an increased rating 
for PTSD and to reopen his claim of service connection for a 
right knee disability, and that he wished to withdraw from 
consideration "all other issues...from VA adjudication."  

A Notice of Disagreement (NOD) may be withdrawn in writing 
before a timely Substantive Appeal is filed.  38 C.F.R. 
§ 20.204 (2000).  

The Board is therefore of the opinion that the appellant's 
September 1998 written statement sufficiently withdrew the 
NOD with respect to the issues of entitlement to an initial 
compensable evaluation for a fracture of the left ring 
finger, and entitlement to service connection for lumbar 
pain, dermatitis of the ankles, a right ankle sprain, a right 
wrist sprain, and tinea pedis.  

Thus, the August 2000 portion of the Board decision remanding 
these issues was not warranted, and that portion of the 
decision is vacated.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 20.204, 20.904.  


ORDER

The portion of the Board's August 2000 decision remanding the 
issues of service connection for entitlement to an initial 
compensable evaluation for a fracture of the left ring 
finger, and entitlement to service connection for lumbar 
pain, dermatitis of the ankles, a right ankle sprain, a right 
wrist sprain, and tinea pedis is vacated.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -




Citation Nr: 0022718	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-05 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  

This appeal arose from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO in pertinent part, determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for service 
connection for a right knee disability and granted 
entitlement to service connection for PTSD, evaluated as 
noncompensable effective April 12, 1994, the date of the 
veteran's claim.  

In March 1995 the veteran presented oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims folder.  

In August 1995 the RO increased the evaluation for PTSD to 10 
percent effective April 12, 1994 and in August 1997 that 
evaluation was increased to 30 percent effective the same 
date.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  



In August 1997 the RO granted entitlement to service 
connection for a fracture of the left ring finger and an 
initial noncompensable evaluation was assigned.  In the same 
rating decision the RO denied entitlement to service 
connection for lumbar pain, dermatitis of the ankles, a right 
ankle sprain, a right wrist sprain, and tinea pedis.  The 
veteran submitted a notice of disagreement (NOD) with the 
foregoing determination in October 1997.  The claims folder 
does not contain a statement of the case (SOC) on those 
issues.  Failure to provide a SOC when a timely NOD is filed 
is a procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 
(1999).  These issues are addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The veteran has occupational and social impairment with 
reduced reliability and productivity due to moderate symptoms 
of PTSD, or not more than considerable social and industrial 
impairment.  

2.  The RO denied the claim of entitlement to service 
connection for a right knee disability when it issued an 
unappealed rating decision in November 1980.  

3.  Evidence submitted since the November 1980 rating 
decision is neither wholly duplicative nor cumulative, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The claim of entitlement to service connection for a 
right knee disability is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

5.  A right knee disability clearly and unmistakably pre-
existed active service and did not chronically worsen 
therein.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996);  38 C.F.R. § 4.130; 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996)) (effective November 7, 1996).  

2.  Evidence received since the final November 1980 
determination wherein the RO denied the claim of entitlement 
to service connection for a right knee disability is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  

3.  The claim of entitlement to service connection for a 
right knee disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  A pre-existing right knee disability was not aggravated 
in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 1991);  
38 C.F.R. §§ 3.102, 4.3, 3.303, 3.304(b), 3.306 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation 
in excess of 30 percent for PTSD.  

Factual Background

In connection with his original claim the veteran reported 
that when he left for the military and for Vietnam he had 
"excellent relationships" with his family members whereas 
after the war he reported he was on his second marriage and 
continued to experience problems with his relationship to his 
family.  

He felt that this was due to his experiences in war, noting 
that he never wanted to expose his feelings and memories of 
his war experiences, discuss these with his family or even 
seek assistance from VA.  He also stated that he did not 
"like to have real close friends" for the same reasons.  

A June 1994 VA examination report shows the veteran stated 
that he felt his problems stemmed from a "wall" of 
indifference that he built during the war.  He stated that he 
would start crying if he were reminded in any way of death 
and tragedy.  He also reported anger at what he felt was 
needless death, and guilt about losing friends in service.  

The veteran reported that currently he would sit around his 
house.  He denied having any friends and stated that he did 
not want to be close to anybody.  He stated that he could not 
tolerate being around crowds and added that in any situation 
he had to be able to monitor what was going on and ensure 
that he had a clear path out.  He told the examiner that he 
would only sleep for three hours a night before waking and 
walking through the house.  

According to the veteran's history he would sometimes awake 
in a cold sweat or shaking and he stated that he would 
sometimes have bad dreams of his experiences in Vietnam, with 
men calling for help and himself running around trying to 
treat them.  At this point in the interview he returned to 
talking, with considerable distress, about his inability to 
remember the names of men in Vietnam who died.  He stated 
that he would still agonize over whether he did everything 
that could be done for those who were under his care as a 
medical corpsman.  

The veteran stated that he had become bad-tempered to the 
extent that he would suddenly fly off the handle for no 
reason including if someone would say something that would 
"not suit" him at the moment, although he claimed that he 
would feel badly afterwards.  


By history, the veteran had worked at the same company for 25 
years but he noted that because of his record of not getting 
along with others and his bad temper he had been in the same 
position and was not promoted.  He stated that his angry 
behavior, described as "blind rages," would last for up to 
10 minutes and episodes were triggered without any 
justification.  He told the examiner that he felt that his 
wife and children resented his behavior.  

The veteran reported that he had been treated by a private 
physician with "nerve pills" but he stopped using them 
because he felt that they were of little benefit.  

The mental status examination showed tenseness.  The 
veteran's mood was dysphoric with underlying irritability and 
his affect was constricted but appropriate.  His speech was 
normal.  There was no indication of disorientation, 
hallucinations, delusions, or memory or other cognitive 
problems.  The assessment was chronic PTSD.  He was found 
competent to handle VA funds.  No Global Assessment of 
Functioning (GAF) or assessment of the severity of the PTSD 
was made.  

The veteran's wife submitted a statement in March 1995.  She 
stated that she and the veteran met about a year and a half 
after he had returned from Vietnam.  By her account, for the 
first 16 years of their marriage he had night sweats and many 
sleepless night where she occasionally caught him walking 
around.  

According to his wife, the veteran was also "very moody."  
She described him as almost like having a "split 
personality."  One minute he would be fine and the next he 
would fly off into a complete rage, many times over nothing 
very significant in her view.  She stated that after 15 or 20 
minutes it would be as if nothing happened.  

The veteran's wife stated that these periods of rage would 
occur as many as one or two times a day; consequently, people 
would "walk on eggshells" around him and she had learned 
not to argue with him or fight with him.  She stated that 
occasionally he would scare her.  She alleged that one time 
the veteran stabbed her in the leg with a screwdriver and 
other occasions threw scissors at her, stomped on her feet 
with his cowboy boots on, and threw her on the bed.  

Another time he reportedly broke through a door when he 
thought she locked it to keep him out.  She said that after 
some of his episodes he would apologize and would often tell 
her that he did not understand why they happened.  

It was also noted in the statement that the veteran would 
withdraw and always wanted to be alone.  She stated that he 
did not have any close friends and his only activity aside 
from work was fishing.  He spent most of his time by himself 
despite her efforts to get him to participate in activities. 

The veteran's wife says that she did not know he had this 
temperament when they married.  It just showed up over the 
years and became worse and worse.  She stated that it was 
like he did not have a personality any more and she was of 
the opinion that his temper was not ordinary.  She stated 
that their 24 years of marriage had been long and hard as a 
result.  

VA treatment records show treatment in late 1995 into 1996 
for PTSD.  The veteran initially reported flashbacks, 
intrusive recollections, trouble sleeping, nightmares, and 
anger.  He related that he was a loner and did not discuss 
his problems with others although he stated that his wife was 
a support.  He also stated that he was close with his 
children and saw them regularly.  There was some evidence of 
grief, depression or sadness.  In later reports it appears 
that the veteran's treatment focused on anger management.  
Treatment included medication.  

A VA examination was conducted in June 1997.  A GAF score of 
55 was assigned.  The veteran was taking Sertraline and 
lorazepam.  He stated that he was still aware of his intense 
anger but the medication had the effect of partially 
"chilling it out."  When he was without his medication for 
a period his ability to control his temper deteriorated and 
he had several episodes of screaming at his wife.  He 
reported that he had flashbacks at night and during the 
daytime with Vietnam content as well as crying spells with 
any reminder of death or tragedy.  He also reported an 
emotional reaction watching television programming about 
Vietnam.  



The veteran stated that he had frequent moods during which he 
would become depressed and hopeless and have to get away by 
himself for awhile.  He reported that he tightly controlled 
his feelings about Vietnam for 20 years and was concerned 
about finally "letting go."  He declined participation in 
VA group therapy for this reason.  He reported that he and 
other Vietnam veterans at his workplace would talk about 
generalities but not specifics of combat experiences.  

With regard to sleep habits the veteran reported that he 
would sleep for about three hours after which he would often 
awake from a nightmare.  He stated that he would then get up 
and walk around for a while after which he would be able to 
fall asleep again.  However he told the examiner that his 
sleep for the rest of the night was not restful.  He reported 
being awakened by nightmares two to three times a week and 
flashbacks two to three times a week while awake.  These 
would last only a few seconds and were stimulated by various 
circumstances that would remind him of Vietnam.  

The veteran stated that at work he was having a conflict with 
a supervisor who was less experienced than him and who was 
perceived by the veteran to be arrogant.  The veteran felt 
that he was being pushed to a position where they could do 
without him.  

The veteran emphasized that he still had a very short temper 
and mentioned that his wife was concerned that it would get 
him into serious trouble.  He did not socialize because he 
was scared of what he might do if provoked.  He was still 
hypervigilant and in the last week insisted that he sit with 
his back to a wall at a restaurant.  

Regarding stressors, the veteran mentioned that his wife had 
leukemia in remission with large medical bills.  He had 
recently filed for bankruptcy to protect his assets and felt 
anxiety associated with his financial troubles.  




On mental status examination the veteran's mood was anxious, 
dejected and dysphoric.  His affect was constricted and 
depressed but was appropriate.  Speech was normal.  The was 
no evidence of a thought disorder, disorientation, or 
difficulties with cognition.  Memory was intact.  The 
impression was PTSD.  As noted before his GAF was 55, both 
currently and for the past year.  

Additional VA treatment records from 1996 to 1998 showed PTSD 
with similar complaints.  In May 1997 the veteran reported 
flashbacks, a tendency to cry easily, anger with screaming 
fits, nervousness, sleep disturbance, a feeling of being 
closed in, a depressed and helpless feeling, fear and some 
obsessive thinking.  It is noted that he reported some stress 
over finances.  No GAF was indicated; nor did any of the 
records describe the severity of PTSD symptoms.  

In the course of a July 1999 VA medical examination the 
veteran reported that he had received a supervisory position 
at work due to knee and back problems.  

In July 1999, a VA psychiatric examination was also provided.  
The examiner obtained information from the veteran as well as 
from review of the claims folder and electronic chart.  The 
prior VA examination results were also reviewed.  It was 
noted that the veteran was continuing in treatment through 
VA.  He had not attended a PTSD group.  Medications including 
Nefazodone and Depakote reportedly helped him with his 
attitude and anger.  However he felt that his attitude had 
cost him supervisory jobs and advancements.  

The veteran stated that as long as he took his medication he 
was able to get some sleep, although he claimed that he would 
wake up three to four times a night, walk around and patrol, 
and then go back to sleep.  He thought that he only slept 
three hours per night.  





The veteran reported that he was still full of anger and 
rage.  He related that he performed an "experiment" 
consisting of discontinuing use of his medications for about 
two weeks.  He found that he was snapping at everybody 
including his wife, children and, in essence, everyone around 
him.  He reported that he became "unwound" over nothing.  
Reportedly his anger was "almost under control" with use of 
his medication.  

The veteran stated that he would frequently see the faces of 
men from Vietnam.  He did not know their names, only 
nicknames.  He stated that after experiencing combat in 
Vietnam he "turned off his feelings" and was now very wary 
of revealing them because he felt that he might be 
overwhelmed by a combination of "sorry, regret, and rage."  

According to the report the veteran also stated that he did 
not like crowds and did not want to be close to others out of 
a fear of loss.  He did not want to be closed in and was 
comfortable in a seat in the room facing the door.  With 
respect to anger, he reported that he had a great deal of 
anger but controlled how he would express it.  

Other concerns included being able to keep his current job 
until his retirement, his wife's health, problems with his 
knee and a cervical laminectomy.  He also stated that there 
were problems with his father who was in a nursing home.  

The veteran claimed to enjoy fishing.  He stated that an 
advantage of fishing was that he could be alone where it was 
quiet and feel some sense of peace.  He denied going to 
church and added that there was not much that he liked that 
involved other people.  He reported not having many friends.  

As for employment, he had been employed continuously since 
service and was currently employed.  




The veteran reported that he was grumpy and moody much of the 
time and had problems with sleep.  He enjoyed fishing and his 
grandchildren.  He felt that because of multiple physical 
problems he could not do what he used to and this made him 
feel somewhat inadequate.  He reported fluctuations in energy 
and concentration.  His appetite was described as excessive 
and he noted that when alone he would just eat.  

There were no psychomotor abnormalities.  The veteran had a 
controlled affect and had not been able to get close to 
anyone other than his wife and immediate family.  He used to 
hunt but had not done so since Vietnam.  He had symptoms of 
increased arousal including sleep problems.  He reported an 
exaggerated startle and that sudden noises would make him 
jump.  Despite use of medications he had had problems with 
anger at work and with his wife and children.  

On examination the veteran had normal speech but was somewhat 
controlling of the interview.  His mood was euthymic until 
the topic of Vietnam was brought up.  He appeared to be close 
to tears several times.  He was able to express some positive 
emotion but his affect was constricted and blunted throughout 
much of the interview.  The was no sign of incoherence or 
psychotic thinking.  He was alert and oriented and was 
cognitively intact to office testing.  Insight and judgment 
appeared intact.  

The diagnosis was chronic PTSD.  His GAF was listed as 55.  
He was found to be competent for VA purposes.  The examiner 
added that the veteran had to spend a lot of energy staying 
in control of his emotions and feared that if he were able to 
really tell his story he would be overwhelmed.  The examiner 
stated that it had been emotionally costly for him to keep 
his feelings under such a tight rein.  He had minimal friends 
and minimal positive contacts in his life.  He was, however, 
holding down a job and he had a wife, children and 
grandchildren.  



Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson, 
12 Vet. App. 119, the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  






While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1999).  

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
mental disorders effective November 7, 1996.  61 Fed. Reg. 
52695, Oct. 8, 1996.  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the most recent regulations, effective November 7, 
1996, PTSD is evaluated under diagnostic codes using the 
General Rating Formula for Mental Disorders.  Under that 
formula, a 70 percent evaluation is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.



Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships a 50 
percent rating is warranted.  Id.

Where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is warranted.  Id.

Under the previous criteria, PTSD is evaluated under a 
General Rating Formula for Psychoneurotic Disorders.  Under 
that rating formula, a 30 percent evaluation is assigned 
where the veteran's ability to establish and maintain 
effective social and industrial relationships is definitely 
impaired.  A 50 percent rating is assigned where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms, reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Veterans Appeals (Court) stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion the General Counsel of VA concluded 
that "definite" is to be construed as representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

A 70 percent rating under the previous diagnostic criteria 
was appropriate only where ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran's assertions concerning the severity of his PTSD 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for a higher initial 
evaluation for that disability is well grounded.  King v. 
Brown; 5 Vet. App. 19 (1993).  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  The veteran has been provided with VA 
examinations and a hearing.  Treatment records and lay 
statements have been considered as well.  

The Board is of the opinion that the amended criteria for 
evaluation of mental disorders are generally more favorable 
to the veteran than the previous criteria.  The amended 
criteria contain specific symptomatology for consideration 
and are more objective.  

However to ensure that the veteran is satisfied that he has 
been given a thorough review, the claim for an initial 
evaluation in excess of 30 percent for PTSD will be 
considered under both the current revised regulations and the 
prior criteria.  Also, while the Karnas case instructs that 
the more favorable version of a regulation should be applied 
in the case of a rule change during a pending appeal, the 
amended version cannot be applied retroactively prior to the 
effective date of the change in regulation.  DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  

The veteran's PTSD is currently evaluated as 30 percent 
disabling, which is indicative, under the amended criteria, 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher evaluation of 50 percent requires 
occupational and social impairment with reduced reliability 
and productivity due to the various listed illustrative 
symptoms.  

Upon review of the pertinent evidence, the Board notes that 
historically, since service connection was established, the 
veteran's disability has been consistently characterized by 
the same symptoms but primarily irritability with periodic 
outbursts of anger.  The veteran's wife also pointed to a few 
episodes of violence over the years as well.  The other 
notable major aspect of the veteran's symptomatology is 
social isolation.  The statement of the veteran's wife makes 
reference to family, friends, and the veteran has made 
references to friends on a few occasions but the evidence 
suggests that the veteran has few friends or social contacts 
outside of his immediate family.  


The veteran has also complained of flashbacks or intrusive 
recollections of service, nightmares of his combat service, 
inability to sleep with periods of awakening and patrolling 
around the house, depressed mood, a startle reaction, and 
difficulty being around crowds, including needing to be in a 
protected location or needing to be able to identify a way 
out.  

This provides a background of the veteran's complaints and 
symptoms.  Most of the treatment records have not contained a 
GAF to give an idea of the overall degree of the veteran's 
impairment of functioning but on VA examinations a GAF of 55 
has been assigned.  This is consistent with the middle of the 
range of moderate impairment according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  

It is the decision of the Board based on the evidence of 
record that the veteran's disability picture more nearly 
approximates the criteria for a 50 percent evaluation under 
either the revised or prior criteria for evaluating mental 
disorders.  Therefore his claim for an increased evaluation 
is granted to that extent.  

Anxiety, depressed mood, and sleep impairment are symptoms 
listed as criteria under the revised rating formula for the 
current evaluation of 30 percent.  However, a 30 percent 
rating at its essence under that rating formula is for 
occupational and social impairment with occasional decrease 
in work efficiency with intermittent inability to function - 
although generally veteran would be expected to be 
functioning satisfactorily with normal conversation, self-
care and routine behavior.  

The 50 percent evaluation under the current criteria 
contemplates a higher degree of disability.  A list of 
possible symptoms that could be exhibited by someone having 
this degree of disability is provided in the rating formula.  
Of the listed symptoms, the veteran has not shown 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, impaired judgment, or impaired 
abstract thinking.  

The key to the veteran's claim is that he has clearly reduced 
reliability and productivity due to his difficulty in getting 
along with others, irritability, lack of interests or 
withdrawal and other symptoms.  He has demonstrable 
difficulty in establishing and maintaining effective work and 
social relationships.  His outbursts of anger and difficulty 
getting along with coworkers are believed to have had some 
role in his failure to advance satisfactorily in his career 
although it is noted that the veteran has had a very stable 
long-term work history.  He also has few social contacts 
outside of his family and the contacts he does have are shown 
to be strained by his withdrawal, lack of interests, and 
tendency to get angry or irritable and nervous at little 
things or upon unexpected circumstances.  

Considering the examination diagnoses, the hearing testimony 
and the other evidence of record, the Board is persuaded that 
the symptoms of the veteran's service connected PTSD are 
productive of reduced reliability and productivity with 
demonstrable difficulty in establishing and maintaining 
effective work and social relationships.  The disability 
picture more nearly approximates the criteria for a 50 
percent evaluation under the current rating formula than the 
criteria for the assigned 30 percent evaluation.  

Prior to November 7, 1996, as previously stated, the 
veteran's disability was rated according to a General Rating 
Formula for Psychoneurotic Disorders.  It is the opinion of 
the Board that a higher evaluation of 50 percent is likewise 
supported under those criteria based on the evidence of 
record.  By reason of the symptoms of the service-connected 
PTSD, the veteran's ability to establish or maintain 
effective or favorable relationships with people has been 
considerably impaired, and by reason of psychoneurotic 
symptoms, reliability, flexibility and efficacy levels have 
been so reduced as to result in considerable industrial 
impairment.  

The evidence of social impairment shows that the veteran has 
limited social contacts, most consisting of contacts with 
family members, and that he is withdrawn with reduced 
interest in activities or social interaction.  

The probative medical evidence of record shows that his 
overall degree of disability due to his service connected 
disability is and has been in the "moderate" range at all 
relevant times.  However, his social functioning viewed alone 
is certainly more than moderate in degree (although as noted 
below is less than severe).  This vaguely defined area in the 
continuum between "moderate" and "severe" impairment 
encompasses "definite" impairment (more than moderate but 
less than large) and "considerable" impairment.  The 
question is one of degree and the terms are subjective.  

However, given the statement of the veteran's wife as well as 
his own testimony about his typical activities (or lack 
thereof), and the manner in which he relates to those around 
him, the conclusion is inescapable that more than definite 
social impairment is shown.  The veteran's degree of social 
impairment is best described as large or considerable rather 
than definite, which is less than a large degree of 
impairment.  

In terms of occupational impairment, the exact role of the 
veteran's PTSD on his past and present ability to work has 
not been precisely defined.  The veteran has clearly been 
able to maintain a long career despite his symptoms although 
it appears that his ability to advance has been restricted 
and that his job has been threatened at times.  

The question does not have to be resolved with particularity 
because not all criteria have been shown for an increased 
evaluation.  38 C.F.R. § 4.21.  The evidence of record is 
sufficient to conclude that the disability from the veteran's 
disorder is in the moderate range with considerable social 
impairment.  Resolving doubt in the veteran's favor and 
considering the probative evidence of occupational and social 
impairment, keeping in mind the object of coordination of 
rating with impairment of function in all cases, the Board 
concludes the veteran's level of disability utilizing the 
criteria in effect prior to November 7, 1996 more nearly 
approximates considerable impairment than definite 
impairment.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

Having determined that the criteria for a 50 percent 
evaluation have been met, the Board must next address whether 
(under both the amended and previous criteria) the next 
higher evaluation of 70 percent is warranted.  

The criteria for a 70 percent include a number of listed 
symptoms but the touchstone for the 70 percent evaluation is 
occupational and social impairment with deficiencies in most 
areas.  It is noted that the veteran's GAF ("global" 
impairment by definition includes service connected and 
nonservice-connected functional impairment) is indicative of 
only moderate impairment.  

There is no evidence of most of the symptoms listed in the 
General Rating Formula for Mental Disorders as illustrative 
of the degree of disability represented by a 70 percent 
evaluation such as obsessional rituals interfering with 
routine activities, or intermittently illogical, obscure, or 
irrelevant speech due to the service-connected PTSD.  The 
veteran has not been shown to be disoriented due to his 
service-connected PTSD, and there has been no evidence of 
neglect of personal appearance and hygiene.  

There is ample evidence of outbursts of irritability or anger 
towards family members and others and difficulty in adapting 
to stressful circumstances.  The Board feels that the veteran 
is credible in this respect.  However, there is no evidence 
that he has an inability to establish and maintain effective 
relationships and that is a central consideration when 
considering the applicability of a 70 percent evaluation 
under the current diagnostic criteria.  In short, the 
probative evidence does not establish that the criteria for a 
70 percent evaluation under the current criteria have been 
met or nearly approximated.  

A 70 percent rating under the prior diagnostic criteria was 
appropriate only when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132.  

The Board's review of the evidence in the claims folder shows 
that although it is the feeling of the veteran (and of his 
family members) that he has limited social contacts, and 
although their testimony is credible as to their own feelings 
and perceptions, the competent medical evidence does not show 
objectively demonstrable severe impairment in the ability to 
establish and maintain effective or favorable relations with 
others.  

Although the veteran has bouts of anger or irritability 
directed at his family members, he still spends time with 
them.  He is not totally isolated.  As noted previously the 
veteran's social impairment is considerable or large in 
degree.  Severe impairment is qualitatively more significant 
impairment than considerable impairment.  The veteran has had 
multiple VA examinations, and medical records have been 
reviewed.  None of these supports that the veteran has severe 
social impairment due to his service connected PTSD.  

As for occupational impairment, as noted previously, the 
veteran has been fully employed.  Although the service-
connected PTSD evidently has had an effect on his ability to 
get along with others at work and may have been a factor in 
his inability to advance as well as he might have liked in 
his organization, the Board cannot find from the probative 
evidence of record that the veteran has severe occupational 
impairment due to symptoms of the service-connected 
disability.  

In summary, the evidence shows that the veteran's disability 
picture more nearly approximates the criteria for the 50 
percent evaluation, rather than the next higher evaluation of 
70 percent.  The criteria for a higher evaluation, whether 
under the current regulations pertaining to evaluation of 
mental disorders, or under the prior regulations in effect, 
have not been nearly approximated.  It is the finding of the 
Board that the evidentiary record supports a grant of 
entitlement to an increased evaluation of 50 percent for 
anxiety reaction, under the previous criteria prior to 
November 7, 1996, at which time the amended criteria are 
applicable.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
has not provided the veteran with the criteria referable to 
assignment of extraschedular evaluations or discussed the 
provisions in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensates the 
veteran for the current demonstrated nature and extent of 
severity of his PTSD.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service-connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disability.  

On the question of whether there is marked interference with 
employment due to the service-connected PTSD, as stated 
above, the veteran has long term employment and apparently at 
a good wage.  However, he does not feel that he has advanced 
satisfactorily due to conflicts arising from his PTSD 
symptomatology and he feels that due to his difficulty 
getting along with coworkers his job could be in jeopardy.  
In the judgment of the Board no marked interference with 
employment has been shown and there exists no basis upon 
which to refer the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
right knee disability.  

Factual Background

The evidence which was of record prior to the November 1980 
rating decision wherein the RO denied entitlement to service 
connection for a right knee disability is reported in 
pertinent part below.  

Service medical records show that the veteran's knees were 
normal at the time of his pre-induction examination in 
November 1966 (the veteran's service ran from July 1967 to 
July 1969).  There was no tenderness, effusion, or 
instability of the right knee and there was normal range of 
motion.  No abnormal findings were indicated.  The veteran 
reported a trick or locked knee by history.  He specified 
that there was occasional swelling of the right knee.  

A notation on the examination report states that in "July 
12/67" both knees were examined and found to be normal.  
There was no evidence of internal derangement.  

A private physician submitted a letter to the veteran's Draft 
Board in June 1967 stating that the veteran was seen on two 
occasions in May 1967 for a mild cartilage strain.  

In November 1967 the veteran was seen for complaints of pain 
in the right knee.  He reported some kind of significant 
event or trauma at age 12.  After x-rays and examination a 
diagnosis was made of bilateral chondromalacia, existed prior 
to service, suspected not confirmed.  Later that month it was 
determined that no profile was needed.  He was returned to 
duty.  However, he was advised not to engage in certain 
activities including squat jumps and deep knee bends.  

At the veteran's May 1969 discharge examination his legs were 
reported to be normal.  He reported a history of a trick or 
locked knee.  The examination made a notation of knee pain, 
asymptomatic.  

In August 1970 a diagnosis was made of questionable 
chondromalacia with a possible medial meniscus injury to the 
right knee.  He was admitted for hospitalization for an 
arthrotomy and medial meniscectomy of the right knee.  The 
diagnosis was knee derangement on the right side with 
flattening of both condyles of femur/osteochondritis.  

A history report from the same physician, apparently from the 
August 1970 admission noted that the veteran was admitted for 
a right knee arthrotomy.  By history the veteran reported 
that he was about 11 years old when he injured his right knee 
playing football.  Since then he had had a history of right 
knee joint pain from time to time.  The pain reportedly had 
been getting worse recently.  

Private medical records from August 1970 noted treatment for 
a question of chondromalacia and a medial meniscus injury of 
the right knee.  A part of the history was scratched out.  

These same records showed recuperation, physical therapy, and 
follow-up visits of the knee through November 1970 when the 
veteran was discharged from care with full range of motion 
and good quadriceps strength.  

Additional medical records showed treatment of left knee 
pain, diagnosed as a possible medial meniscus injury of the 
left knee in December 1974.  He was released to regular work 
duties in March 1975.  

Private medical records from August 1978 noted right knee 
pain since June 1978.  He reported a swimming accident.  The 
diagnosis was chondromalacia of the right patella.  He 
underwent an arthrotomy with debridement in October 1978.  
Records from November 1978 and December 1978 noted physical 
therapy and follow-up of the right knee.  

A VA examination was conducted in October 1980.  In relevant 
part a diagnosis was made of symptomatic, mild, chronic 
postoperative residuals of a medial meniscectomy and shaving 
of the patella.  The veteran reported an injury to the knee 
in November 1967 while on field training at Fort Sam Houston, 
Texas.   He reported that he was told that he would need 
surgery but was scheduled to go to Vietnam and that the 
surgery could be conducted there.  He reported that due to 
pain and locking of the right knee a medial meniscectomy was 
performed in August 1970.  

The veteran stated that he experienced a recurrence of right 
knee pain about three years later and another arthrotomy of 
the right knee was accomplished in October 1978.  He reported 
right knee aching with prolonged standing and walking.  

In November 1980 the RO denied entitlement to service 
connection for status post arthrotomy of the right knee, 
secondary to chondromalacia, existed prior to enlistment, on 
the basis of the evidence of record specifically including 
that listed above.  The RO determined that the evidence 
failed to show any increased severity of a preexisting 
condition.  

The veteran was notified of the rating decision by letter 
dated in November 1980 sent to his address of record.  The 
letter contained a statement of procedural and appellate 
rights.  

The evidence that was added to the record subsequent to the 
November 1980 rating decision is reported in pertinent part 
below.  

Duplicates of the previously submitted private medical 
records were received.  It is noted that a copy of an August 
1970 record shows text that was scratched out when the 
document was previously submitted.  In pertinent part, the 
veteran reported knee problems since age 11.  

Private medical records from October 1985 to January 1986 
showed that arthroscopic surgery was performed on the 
veteran's right knee, after which he underwent follow-up care 
and physical therapy.  The postoperative diagnosis was 
osteoarthritis of the right knee.  The veteran reported a 
long history of knee problems dating to 1970 when he 
underwent a medial meniscectomy, followed by a shaving of the 
patella and medial femoral condyle in 1978.  He was admitted 
because of continuing complaints.  

A 1988 bone scan noted an impression of degenerative changes, 
otherwise normal.  

Private X-rays and a magnetic resonance imaging test (MRI) of 
the knee from 1993 noted arthritic changes and other 
abnormalities of the right knee.  Associated records noted 
that the veteran was admitted for a total knee replacement.  
According to the admitting report he had been under care for 
the right knee since 1985 and at that time reported a prior 
shaving of the patella and medio-femoral condyle in 1978 and 
a right medial meniscectomy in 1970.  

Postoperative physical therapy reports through February 1994 
note that the veteran reported no apparent related 
precipitating incident or injury.  The onset was described as 
insidious.  

In a statement dated in June 1994 the veteran reported that 
during his sixth week of training on maneuvers at Camp 
Bullis, Texas he injured his right knee.  He reported that 
there was swelling and locking and after workup it was 
determined that he was in need of surgery because of a 
severely strained and possibly torn cartilage.  However the 
physicians determined that the surgery could wait until he 
arrived in Vietnam.  

On a VA psychiatric examination in June 1994 the veteran 
reported a history of an injury to the right knee in service.  

The veteran submitted private medical records from May 1957 
to March 1966 and from June 1970 to December 1988.  These 
show treatment starting at age 9.  He appears to have 
received treatment for a chronic bruised knee in November 
1962 and it seems that a diagnosis of bursitis was made.  

No records were provided from late 1966 or from 1967 prior to 
the veteran's entrance into service.  A record from June 1970 
noted a probable right knee Baker's cyst and degenerative 
cartilage of the right knee in 1967.  

The records also reference the right knee surgery of October 
1978.  There does not appear to be any indication of ongoing 
treatment of the right knee after service apart from the 
aforementioned references.  

The veteran testified at a hearing at the RO in March 1995.  
He testified that he was cleared for entry into service and 
his knees were found to be normal.  He stated that he had a 
mild cartilage strain of the knees prior to service, which he 
characterized as growing pains without specific treatment.  

He testified that the first time he hurt his knee was during 
a fall in basic training.  He stated that it was suspected 
that there was torn cartilage in the knee and surgery would 
have to be done in Vietnam.  The only other treatment 
recommended was to apply ice for swelling and to keep it 
wrapped. 

The veteran testified that while serving as a line medic in 
the field in Vietnam he "continuously" hurt or aggravated 
or injured his knee.  He recalled that on one occasion he 
jumped about 60 feet out of a helicopter into a rice patty.  
He also testified that as the medic he would treat his own 
knee in the field.  He stated that neither he nor anyone else 
kept records in the field.  

After service, according to the veteran, his knee continued 
to bother him.  Shortly after service he had surgery on his 
right knee.  He stated that after multiple surgeries to his 
right knee he obtained an artificial knee.  

The veteran made essentially the same contentions about his 
knee in later written statements.  

VA treatment records pertained mostly to treatment of PTSD.  
The veteran reported a knee injury on a number of occasions.  

A VA examination of the veteran's knee was performed in June 
1997.  He reported that while in service but prior to going 
to Vietnam he fall and hit his right knee on a rock.  He 
stated that he was told that he had a torn cartilage and was 
told to get it fixed when he got to Vietnam.  He reported 
surgeries on the right knee in 1970, 1978, 1985, and 1993.  

The examiner reviewed the veteran's service medical records 
and noted that a diagnosis of chondromalacia with one-inch 
atrophy of the left thigh was noted in service in November 
1967.  In July 1967 examination of the veteran's right knee 
showed no tenderness, effusion, instability, or other 
symptoms.  After the physical examination was completed the 
examiner provided a diagnosis of status post right knee 
injury, status post multiple surgeries with degenerative 
joint disease, resultant total knee replacement on the right 
and markedly decreased range of motion.  

A VA psychiatric examination noted an Axis III diagnosis of 
status post right knee replacement.  

In September 1998 two lay statements from acquaintances of 
the veteran were submitted.  M.L. stated that he served with 
the veteran in Vietnam and saw him in the field and in base 
camp.  He recalled that the veteran had problems with his 
knee on numerous occasions yet still went to the field with 
his squad.  

K.P. stated that he also served with the veteran.  He 
recalled that at Fort Sam Houston, three to four weeks before 
completing advanced infantry training the veteran fell, 
injured his right knee, and was treated.  He stated that the 
veteran told him he needed surgery but was going to have to 
have the surgery done in Vietnam.  

The veteran underwent another VA examination of his right 
knee in July 1999.  He provided the same history of an injury 
in service to his right knee and related his post service 
history of surgeries on the right knee.  

The examiner reviewed the claims folder and service records.  
It was noted that there was a history of difficulty with the 
right knee going back to age 11-12.  The veteran stated that 
he was evaluated at that time and was told that he had 
"growing pains."  However a medical note suggested that the 
diagnosis in May 1967 was a mild cartilage strain.  Notation 
of a prior injury to the knee was noted at his pre-induction 
and induction examination.  However examination was 
unremarkable at that time.  

The service medical record entries were listed as were the 
records from 1970.  The examiner stated that a notation from 
after surgery in 1970 indicated that the open meniscectomy 
was due to residual cartilage abnormalities from his injury 
at the age of 11-12.  

After a physical examination a diagnosis was made of 
degenerative joint disease of the right knee.  The examiner 
commented in remarks following the diagnosis that medical 
records and available information appeared quite clear that 
the difficulty with the veteran's right knee predated his 
service career.  

The discrepancies between the history recorded in the medical 
records and the history provided by the veteran could not be 
explained.  The veteran's right knee was shown to be 
asymptomatic but he denied that he had an exit physical and 
asserted that he did not sign the separation evaluation.  

With respect to the etiology of the right knee condition, 
speaking only from the point of medical records it appeared 
to the VA examiner as though the veteran had longstanding 
meniscal difficulties in the right knee requiring resection 
in 1970.  Typically over time this would lead to accelerated 
degenerative changes and subsequently lead to a total knee 
replacement.  

In January 2000 a private orthopedic surgeon's report was 
received.  The physician noted that the veteran had been 
under his care since 1985 for treatment of the right knee.  
Following an injury in November 1967 he eventually developed 
progressively increasing pain over his knee which required 
shaving of the patella and medial femoral condyle in 1978.  
In 1985 he underwent arthroscopic shaving and drilling of his 
medial femoral condyle, affording him a few years of relief.  
In November 1993 because of increasing and disabling knee 
pain he underwent a total knee replacement.  

The physician noted that he recently and thoroughly reviewed 
all of the past medical records including the June 1967 
report noting treatment of a mild cartilage strain and the 
November 1966 pre-induction physical noting both knees to be 
normal without evidence of derangement.  Subsequent to the 
injury of November 1967 the veteran required surgery.  A 
stint in Vietnam in 1968 undoubtedly aggravated the problem 
over those and ensuing years.  

It was the opinion of the physician following review of all 
of the patient's records that in all probability, the 
veteran's knee pathology had its onset after the injury of 
November 1967, which occurred while he was in service and 
this problem eventually worsened requiring numerous 
corrective surgeries culminating in a total knee replacement 
in 1993.  

He added that based on review of the veteran's records and in 
his experience as a board certified orthopedic surgeon of 28 
years it was his opinion that the right knee problem was 
definitely service-related.  


Criteria

If no NOD is filed within the prescribed period, the action 
or determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio, 1 Vet. 
App. 140, 145.  

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. 273, 
283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  






The Court noted in Elkins, supra and in Winters v. West, 12 
Vet. App. 203 (1999) that by the ruling in Hodge supra, the 
Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well 
groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins, 12 Vet. 
App. 209; Winters, 12 Vet. App. 203.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, not permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 1991); 
38 C.F.R. § 3.304(d)(1999).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any Department of Veterans Affairs (VA) regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  VAOCGPREC 12-99.  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304(b).  

In a recent case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (1999).  
Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. 
§ 3.306(b) (1999).  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.

The development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy or following a status as a prisoner of 
war will establish aggravation of a disability.  38 C.F.R. 
§ 3.306(b)(2) (1999).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993)(citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).  

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability that existed prior to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 





Arthritis may be presumptively service connected as a chronic 
disease if manifested to a compensable degree within one year 
after service.  38 C.F.R. §§ 3.307, 3.309(a) (1999).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, 5 Vet. 
App. 19, 21.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.  



Analysis
New and material evidence

The appellant seeks to reopen his claim of entitlement to 
service connection for a right knee disability, which the RO 
denied in November 1980.  Specifically the veteran asserts 
that his knee was normal on entrance into service but was 
injured in service.  He emphasizes that after service he had 
ongoing symptomatology with several surgical procedures 
culminating in a right total knee replacement.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans, 9 Vet. App. 273. 

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.  

The evidence of record at the time of the November 1980 
rating decision consisted of service records, post service 
private medical records, a VA examination and the veteran's 
contentions.  The basis of the decision was that the 
veteran's knee disability preexisted service and was not 
aggravated by service.  





The evidence submitted since the RO's November 1980 final 
denial includes some duplicates of service medical records, 
previously submitted private medical records, and hearing 
testimony.  The records also contain numerous reports that, 
in essence, cumulatively show ongoing treatment of the knee 
but that do not discuss the critical questions of etiology 
and incurrence or aggravation in service.  

However, the evidence submitted after the November 1980 
rating decision contains several pieces of evidence that are 
new and highly material to the issue at hand.  There are VA 
and private medical opinions directly addressing the question 
of incurrence versus aggravation.  The veteran also, 
significantly, submitted preservice records and additional 
records of treatment from shortly after service.  

The new evidence submitted by him is credible and competent, 
and bears directly and substantially on the issue at hand.  
This evidence serves to create a more complete picture of the 
circumstances surrounding the origin of the injury or 
disability.  Therefore the appellant's claim is reopened.  
38 C.F.R. § 3.156.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material evidence 
cases.  Under the Elkins test, VA must first determine 
whether the veteran has submitted new and material evidence 
under 38 C.F.R. § 3.156 to reopen the claim; and if so, VA 
must determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters, 12 Vet. App. 203; 
Elkins, 12 Vet. App. 209.

As new and material evidence has been submitted, the Board's 
analysis must proceed to a determination of whether the 
appellant's reopened claim is well grounded; and if so, to an 
evaluation of the claim on the merits.  


Well groundedness

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The Board reiterates the three requirements for a well 
grounded claim:  (1) medical evidence of a current 
disability;  (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury;  and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Caluza, supra.

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Murphy, 1 Vet. App. 78, 81.  The veteran's claim is well 
grounded because the veteran has submitted evidence 
pertaining to the condition of his knee prior to service, in 
service and after service.  He has submitted a medical 
opinion from a treating physician, more specifically a board 
certified orthopedic surgeon, who is of the opinion that a 
knee disability did not preexist service but a knee injury 
occurred in service.  It is that physician's opinion that the 
veteran's current knee disability, namely status post total 
knee replacement of the right knee, was due to changes 
stemming from the injury in service.  This provides a 
possible or plausible basis for the claim pursuant to 
38 C.F.R. § 3.303(d).  Caluza supra.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based on a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  
Winters, 12 Vet. App. 203, 206; Elkins, 12 Vet. App. 209, 
218-19.

The Board has determined that new and material evidence was 
submitted to reopen the claim of entitlement to service 
connection for a right knee disorder and that the claim is 
well grounded.  Therefore, the first and second elements of 
the Elkins test have been met and the Board must proceed to 
evaluate the merits of the claim.  Winters, 12 Vet. App. 203, 
206; Elkins, 12 Vet. App. 209, 218-19.


Entitlement to service connection for a right knee disability

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Multiple VA 
examinations have been provided.  Private and VA medical 
records have also been obtained.  There is no indication that 
additional pertinent treatment records pertaining to the 
claim of entitlement to service connection for a right knee 
disability exist but have not been obtained.  Lay statements 
and the veteran's statements and testimony also exist in the 
claims folder.  

The Board notes that there was clearly some concern as to the 
condition of the veteran's right knee at the time of his pre-
induction examination.  However, the knee was examined and 
was found to be normal.  A private physician subsequently 
noted that the veteran had been treated in May 1967 (prior to 
him actually starting his period of service) for a knee 
cartilage strain.  

Given that no disorder of the knee was noted when the veteran 
enlisted into service he is presumed sound.  38 C.F.R. 
§ 3.304(b).  However upon review of all of the evidence of 
record the Board concludes that his current knee disorder 
clearly preexisted service. Vanerson, 12 Vet. App. 254.  A VA 
examiner reviewed all of the evidence of record and reached 
that conclusion.  The opposite opinion of the veteran's 
treating orthopedic surgeon was considered but was found to 
be less persuasive and credible than the opinion of the VA 
examiner.  

The qualifications of the veteran's orthopedic surgeon are 
obviously outstanding.  However, the Board notes that not 
only during service but at the time of his August 1970 
surgery the veteran emphasized a preservice injury.  The 
private medical records from prior to service submitted by 
the veteran did not include the actual notes of the May 1967 
treatment referred to by the veteran's physician at the time 
of his induction. 

On the question of aggravation, the Board is not persuaded 
that there was a permanent worsening of the veteran's knee 
condition in service.  Rather the Board accepts the opinion 
of the VA examiner who conducted the July 1999 VA examination 
that the veteran's post service treatment was consistent with 
the normal progression of the disease process.  

The veteran did receive treatment in service for his knee.  
However a temporary flare up of symptomatology without 
evidence of worsening of the underlying condition does not 
constitute aggravation for the purpose of entitlement 
pursuant to 38 C.F.R. § 3.306.  Hunt, 1 Vet. App. 292.   

The Board notes that the veteran was a combat medic in 
service but the veteran's knee injury occurred not as a 
result of combat but prior to going to Vietnam.  Even if by 
virtue of the veteran's combat experience and assertion of 
symptomatology while in the field in Vietnam an increased in 
disability in service is to be accepted, the presumption of 
aggravation is clearly rebutted by the evidence of record.  

There is no evidence that there was any residual of this at 
the time of his discharge and more importantly there is 
competent and credible medical opinion evidence from a VA 
examiner that the veteran's post service symptomatology and 
treatment is consistent with the normal progression of his 
preservice knee injury.  

The veteran points to treatment of his right knee less than a 
year after service with surgery in August 1970 as evidence 
that he did have a permanent as opposed to acute and 
transitory worsening of his right knee as a result of his 
service.  

Arthritis and other listed chronic diseases may be considered 
service connected if first manifested to a compensable degree 
within a year after service.  38 C.F.R. §§ 3.307, 3.309(a).  
However, the Board notes that records of the veteran's 
surgery at that time make no reference to the veteran 
injuring his knee in service.  If the veteran in fact injured 
his knee in service it would be in his interest to have 
reported that to his physician but he did not.  

In summary, the Board finds that the probative evidence 
establishes that the veteran's knee disorder is the result of 
normal progression of a cartilage injury that preexisted 
service.  The probative evidence does not support that there 
was direct incurrence of a disorder in service or that there 
was a permanent aggravation of the right knee in service.  

The benefit of the doubt was not for application because the 
preponderance of the evidence was unfavorable and not in 
relative equipoise.  Gilbert, 1 Vet. App. 49.  

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument and an opportunity to address the 
question at a hearing, and if not, whether or not the 
claimant has been prejudiced by being denied those 
opportunities.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran has consistently argued his claim on the merits 
rather than limiting his argument to the more technical 
question of newness or materiality of the evidence submitted.  
He has been given adequate notice of the kind of evidence 
needed, not only to reopen his claim but to succeed on the 
merits, and he has addressed the merits of his appeal at a 
hearing.  The veteran also stated in as recently as April 
2000 that he felt that the evidence was sufficient to 
substantiate his claim and that if his claim was denied by 
the RO he wanted his appeal considered by the Board.  


Given the expressed desire of the veteran for review by the 
Board on the merits of his appeal, given that the veteran has 
already submitted evidence and argument on the merits of the 
appeal, and given that the RO has considered all of the 
evidence of record but has refused to even reopen the claim 
whereas the Board has reopened the claim and found it to be 
well grounded, the Board sees no prejudice to the veteran in 
making a merits determination on the underlying issue of 
service connection without remand to the RO in the first 
instance.  Bernard, 4 Vet. App. 384 (1993); Curry v. Brown, 7 
Vet. App. 59 (1994).  


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, subject to the governing criteria applicable to 
the payment of monetary awards.  

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right knee disability, the appeal is granted to this extent.  

The veteran has submitted a well grounded claim of 
entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a right knee disability 
is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted in the introduction above, in August 1997 the RO 
granted entitlement to service connection for a fracture of 
the left ring finger and an initial noncompensable evaluation 
was assigned.  Entitlement to service connection was denied 
for lumbar pain, dermatitis of the ankles, a right ankle 
sprain, a right wrist sprain, and tinea pedis.  The veteran 
submitted a NOD on the issues in October 1997, within a year 
after the rating decision.  

The failure by the RO to issue a SOC with respect to these 
issues is a procedural defect requiring a remand.  Godfrey, 7 
Vet. App. 398; Manlincon, 12 Vet. App. 238.  

However, in order to perfect an appeal the veteran is 
required to submit a substantive appeal in the requisite time 
after the SOC is mailed.  38 C.F.R. § 20.302 (1999).  An 
appeal shall be returned to the Board only if perfected 
through filing of a timely substantive appeal.  Smallwood v. 
Brown, 10 Vet. App. 93 (1997).  

Therefore to correct procedural defects, 38 C.F.R. § 19.9 
(1999), the Board is deferring adjudication of the issues of 
entitlement to an initial compensable evaluation for a 
fracture of the left ring finger and entitlement to service 
connection for lumbar pain, dermatitis of the ankles, a right 
ankle sprain, a right wrist sprain, and tinea pedis pending a 
remand of the case to the RO for further development as 
follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a SOC as to the 
issues of entitlement to an initial 
compensable evaluation for a fracture of 
the left ring finger and entitlement to 
service connection for lumbar pain, 
dermatitis of the ankles, a right ankle 
sprain, a right wrist sprain, and tinea 
pedis.  The veteran should be notified of 
the requisite time to file an appeal if 
he desires appellate review of the issue.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

